If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                              STATE OF MICHIGAN

                            COURT OF APPEALS


CANDI OTTGEN, and PATRICK OTTGEN,                                    UNPUBLISHED
                                                                     May 20, 2021
               Plaintiffs-Appellees,

v                                                                    No. 350767
                                                                     Ingham Circuit Court
ABDALMAIJID KATRANJI, M.D., KATRANJI                                 LC No. 19-000266-NH
RECONSTRUCTIVE SURGICAL INSTITUTE,
KATRANJI RECONSTRUCTIVE SURGERY
INSTITUTE, PLLC, KATRANJI FAMILY
FOUNDATION, KATRANJI HAND CENTER, and
KATRANJI INSTITUTE,

               Defendants-Appellants.


Before: CAMERON, P.J., and BORRELLO and REDFORD, JJ.

PER CURIAM.

       Defendants, Abdalmaijid Katranji, M.D., Katranji Reconstructive Surgical Institute,
Katranji Reconstructive Surgery Institute, PLLC, Katranji Family Foundation, Katranji Hand
Center, and Katranji Institute, appeal by leave granted1 the trial court’s order denying their motion
for summary disposition. We affirm in part and reverse in part.

                                 I. FACTUAL BACKGROUND

        Plaintiff, Candi Ottgen, received two separate thumb surgeries from defendant Dr.
Katranji; her first surgery was performed on May 1, 2017, and her second surgery was performed
on July 23, 2017. After the surgeries, Candi reported numbness and tingling in her thumb and
index finger, a decreased range of motion, decreased strength, and had difficulty performing daily
tasks. Candi and her husband, Patrick, also reported an interference with their marital relationship
as a result of the thumb surgeries. Consequently, plaintiffs filed a medical malpractice claim


1
 Ottgen v Katranji, unpublished order of the Court of Appeals, entered February 19, 2020 (Docket
No. 350767).


                                                -1-
against defendants on April 11, 2019. Plaintiffs did not, however, file an affidavit of merit with
their complaint. On May 9, 2019, defendants moved for summary disposition pursuant to MCR
2.116(C)(7), asserting a statute-of-limitations defense. Defendants asserted that plaintiffs’ failure
to file with the complaint the affidavit of merit did not commence the lawsuit nor toll the applicable
statute of limitations. Defendants relied exclusively on our Supreme Court’s holding in Scarsella
v Pollak, 461 Mich 547; 607 NW2d 711 (2000).

        On May 13, 2019, plaintiffs filed their first amended complaint, this time attaching the
required affidavit of merit. Plaintiffs noted that the affidavit of merit was created on January 30,
2019, and that it was not attached to the original complaint because of a clerical error. Two days
later, plaintiffs filed an emergency motion to file a late affidavit of merit, asserting that their
amended complaint related back to their original complaint. Defendants responded, contending
that Scarsella controlled and that no action had been commenced by the filing of the original
complaint because such complaint was unaccompanied by the affidavit of merit. Defendants also
challenged the untimely filed motion to attach the affidavit of merit because it was filed outside
the 28-day period enumerated in MCL 600.2912d(2). Defendants further argued that plaintiffs
could not establish good cause for the late filing because, not only did plaintiffs move to file the
late affidavit of merit outside the 28-day period, plaintiffs had the affidavit of merit in their
possession at the time of filing the original complaint and simply neglected to attach it to the
complaint.

         After hearing oral arguments on the competing motions, the trial court denied defendants’
motion for summary disposition. The trial court reasoned that this case differed from Scarsella
because, in this case, there was an affidavit of merit in existence at the time plaintiffs filed their
complaint; whereas, in Scarsella, there did not appear to be an affidavit of merit in existence at the
time the complaint was filed and was instead later created. In other words, there was an affidavit
of merit in existence that was inadvertently not filed in this case, but there was no affidavit of merit
in existence at the time of filing in Scarsella. The trial court concluded there was an inadvertent
error not to attach the affidavit of merit, this case differed from Scarsella, and plaintiffs could file
their late affidavit of merit so to save their claims. The trial court reasoned the interest of justice
should allow for the late filing of the affidavit of merit and that there was no undue delay, bad
faith, or dilatory motive on the part of plaintiffs. Defendants now appeal.

                                  II. STANDARDS OF REVIEW

        This Court reviews de novo a circuit court’s summary disposition decision. Dalley v
Dykema Gossett PLLC, 287 Mich App 296, 304; 788 NW2d 679 (2010). Summary disposition
under MCR 2.116(C)(7) is permitted “because of release, payment, prior judgment, [or] statute of
limitations.” MCR 2.116(C)(7). “When it grants a motion under MCR 2.116(C)(7), a trial court
should examine all documentary evidence submitted by the parties, accept all well-pleaded
allegations as true, and construe all evidence and pleadings in the light most favorable to the
nonmoving party.” Clay v Doe, 311 Mich App 359, 362; 876 NW2d 248 (2015) (quotation marks
omitted), lv den 499 Mich 882 (2016). “Unlike a motion under subsection (C)(10), a movant under
MCR 2.116(C)(7) is not required to file supportive material, and the opposing party need not reply
with supportive material.” Maiden v Rozwood, 461 Mich 109, 119; 597 NW2d 817 (1999), reh
den 461 Mich 1205 (1999). If the facts are in contention, “the court may not resolve factual
disputes or determine credibility in ruling on a summary disposition motion.” Burkhardt v Bailey,


                                                  -2-
260 Mich App 636, 647; 680 NW2d 453 (2004), lv den 471 Mich 920 (2004). However, [i]f no
facts are in dispute, whether the claim is statutorily barred is a question of law.” Dewey v Tabor,
226 Mich App 189, 192; 572 NW2d 715 (1997).

        “A court may grant summary disposition under MCR 2.116(C)(8) if the opposing party has
failed to state a claim on which relief can be granted.” Dalley, 287 Mich App at 304 (quotation
marks and brackets omitted). “A motion brought under subrule (C)(8) tests the legal sufficiency
of the complaint solely on the basis of the pleadings.” Id. (citation omitted). All well-pleaded
factual allegations are accepted as true and construed in a light most favorable to the nonmoving
party. Id. at 304-305. “Summary disposition on the basis of subrule (C)(8) should be granted only
when the claim is so clearly unenforceable as a matter of law that no factual development could
possibly justify a right of recovery.” Id. at 305 (quotation marks and citation omitted).

                                          III. ANALYSIS

       Defendants argue the trial court erred by distinguishing this case from Scarsella, that
summary disposition in their favor was appropriate, and that plaintiffs’ claims should be dismissed
with prejudice. We agree in part and disagree in part.

        MCL 600.2912d(1) provides the plaintiff in a medical malpractice action “shall file with
the complaint an affidavit of merit signed by a health professional who the plaintiff's attorney
reasonably believes meets the requirements for an expert witness.” The substance of the affidavit
of merit is that a plaintiff has a valid malpractice claim. See MCL 600.2912d(1)(a)-(d) (describing
the requirements of the affidavit, such as the applicable standard of care, whether there was a
breach of that standard, and whether the breach was the proximate cause of the alleged injury). In
crafting MCL 600.2912d, the Legislature provided a measure of relief when an affidavit of merit
cannot be filed with the complaint. See MCL 600.2912d(2). “Upon motion of a party for good
cause shown, the court in which the complaint is filed may grant the plaintiff . . . an additional 28
days in which to file the affidavit of merit.” Id.

        Our Supreme Court adopted this Court’s opinion in Scarsella v Pollak, 232 Mich App 61;
591 NW2d 257 (1998), aff’d as mod 461 Mich 547 (2000), and merely added two points of
clarification. Scarsella, 461 Mich at 548. Scarsella involved a medical malpractice action in
which the plaintiff failed to file an affidavit of merit with his complaint before the statutory period
of limitations expired. Scarsella, 232 Mich App at 63. The plaintiff filed a complaint
“approximately two to three weeks before” the applicable two-year statutory period of limitations
would have barred the plaintiff’s claim. Id. However, similar to this case, the plaintiff did not file
an affidavit of merit with the complaint, and the plaintiff did not move for a 28-day extension in
which to file an affidavit of merit under MCL 600.2912d(2). Id. Subsequently, the defendant
moved for summary disposition on the basis of the plaintiff’s failure to comply with MCL
600.2912d(1). Id. Thereafter, the plaintiff filed an affidavit of merit, but by the time the plaintiff
filed the affidavit of merit, the statutory period of limitations had expired. Id. The trial court
concluded that the “plaintiff's failure to file an affidavit of merit with his complaint rendered the
complaint null and void,” and “because the filing was a nullity, it did not toll the period of
limitation and therefore plaintiff's claim was time-barred months before the affidavit of merit was
finally furnished.” Id.



                                                 -3-
        This Court affirmed the trial court’s decision, which our Supreme Court subsequently
affirmed. Scarsella, 461 Mich at 553; see also Scarsella, 232 Mich App at 65. This Court reasoned
that the commencement of a medical malpractice claim differed from the general commencement
requirements of a civil action. Scarsella, 232 Mich App at 63. Relying on MCL 600.2912d(1)
and the use of the term “shall,” this Court concluded that the requirement of the affidavit of merit
accompanying the complaint was mandatory and imperative. Id. at 64. Therefore, “for statute of
limitations purposes in a medical malpractice case, the mere tendering of a complaint without the
required affidavit of merit is insufficient to commence the lawsuit.” Id. This Court further
concluded that, “because the complaint without an affidavit was insufficient to commence
plaintiff's malpractice action, it did not toll the period of limitation.” Id. Our Supreme Court
clarified that “the filing of the complaint is ineffective, and does not work a tolling of the applicable
period of limitation” under MCL 600.5856(a) when a plaintiff “wholly omits to file the affidavit
required by MCL 600.2912d(1).” Scarsella, 461 Mich at 553.

        In this case, plaintiffs alleged injuries arising from two separate surgeries: the first one on
May 1, 2017, and the second surgery on July 23, 2017. Accordingly, under MCL 600.5805(8),
plaintiffs had two years from the date of each surgery to bring their cause of action. Plaintiffs filed
their complaint on April 11, 2019, which was within the two-year statutory period of limitations
under MCL 600.5805(8). However, plaintiffs did not accompany their complaint with an affidavit
of merit, as required by MCL 600.2912d(1). Pursuant to Scarsella, 461 Mich at 553, the filing of
this complaint did not toll the applicable two-year statutory period of limitations. Consequently,
plaintiffs’ claims with respect to the May 1, 2017 surgery were set to expire on May 1, 2019. It
was not until May 13, 2019, that plaintiffs filed their amended complaint, this time attaching the
affidavit of merit. Thereafter, plaintiffs filed an emergency motion on May 15, 2019, to allow for
the late filing of the affidavit of merit, arguing the filing of the affidavit of merit with the amended
complaint related back to the April 11, 2019 complaint under MCR 2.118(D).

        Scarsella, 461 Mich at 550, specifically addressed this very issue:

                Plaintiff contends that he should have been allowed to amend his September
        22, 1996, complaint by appending the untimely affidavit of merit. He reasons that
        such an amendment would relate back, see MCR 2.118(D), making timely the
        newly completed complaint. We reject this argument for the reason that it
        effectively repeals the statutory affidavit of merit requirement. Were we to accept
        plaintiff's contention, medical malpractice plaintiffs could routinely file their
        complaints without an affidavit of merit, in contravention of the court rule and the
        statutory requirement, and “amend” by supplementing the filing with an affidavit
        at some later date. This, of course, completely subverts the requirement of MCL
        600.2912d(1), that the plaintiff “shall file with the complaint an affidavit of merit,”
        as well as the legislative remedy of MCL 600.2912d(2), allowing a twenty-eight-
        day extension in instances where an affidavit cannot accompany the complaint.
        [Quoting Scarsella, 232 Mich App at 64-65.]

Furthermore, as explained earlier, our Supreme Court clarified that “the filing of the complaint is
ineffective, and does not work a tolling of the applicable period of limitation” under MCL
600.5856(a) when a plaintiff “wholly omits to file the affidavit required by MCL 600.2912d(1).”
Scarsella, 461 Mich at 553. Consequently, because the April 11, 2019 complaint was ineffective,


                                                  -4-
there was nothing for the subsequently filed May 13, 2019 amended complaint to relate back to.
The Scarsella Court’s mandate is clear: when a complaint is filed without an affidavit of merit, the
lawsuit is not commenced and the statute of limitations is not tolled. We do not find that an
exception to this mandate exists, such as a plaintiff being in possession of an affidavit of merit but
erroneously does not file the affidavit of merit with the original complaint.

        With regard to the emergency motion to file a late affidavit of merit, MCL 600.2912d(2)
provides a measure of relief when an affidavit of merit cannot be filed with the original complaint.
This provision provides: “Upon motion of a party for good cause shown, the court in which the
complaint is filed may grant the plaintiff . . . an additional 28 days in which to file the affidavit of
merit.” MCL 600.2912d(2). In this case, plaintiffs filed their emergency motion to permit the late
filing of the affidavit of merit on May 15, 2019. They filed their amended complaint, with the
attached affidavit of merit, on May 13, 2019. Either day, plaintiffs’ filings were six days and four
days, respectively, outside the 28-day period enumerated in MCL 600.2912d(2).2 Accordingly,
plaintiffs’ attempt to cure the procedural defect of not filing the affidavit of merit with the April 11,
2019 complaint was untimely, and, therefore, improper.

        Plaintiffs raise additional challenges on appeal that were not raised before the trial court.
We are under no obligation to review an unpreserved claim of error in a civil case, see Napier v
Jacobs, 429 Mich 222, 232-233; 414 NW2d 862 (1987), but we “may overlook preservation
requirements if the failure to consider the issue would result in manifest injustice, if consideration
is necessary for a proper determination of the case, or if the issue involves a question of law and
the facts necessary for its resolution have been presented.” Smith v Foerster-Bolser Constr, Inc,
269 Mich App 424, 427; 711 NW2d 421 (2006). For sake of this appeal, we overlook the
preservation requirement and address the newly raised challenges.

        MCL 600.2912d(3) states:

                If the defendant in an action alleging medical malpractice fails to allow
        access to medical records within the time period set forth in [MCL 600.2912b(5)],
        the affidavit required under subsection (1) may be filed within 91 days after the
        filing of the complaint.

MCL 600.2912b(5) provides that “within 56 days after” receiving a notice of intent, “the health
professional or health facility shall allow the claimant access to all medical records related to the
claim that are in the control of the health professional or health facility.”

        In this case, plaintiffs sent their notice of intent on September 27, 2018. On January 30,
2019, plaintiffs had in their possession a signed affidavit of merit from their medical expert.
Plaintiffs rely on one piece of evidence in regard to defendants’ alleged failure to comply with


2
  See Castro v Goulet, 312 Mich App 1, 6; 877 NW2d 161 (2015), in which this Court addressed
whether the 28-day period enumerated in MCL 600.2912d(2) started to run from the time of filing
the complaint or entry of the order granting the motion under MCL 600.2912d(2). This Court
stated that the “28-day period must run from the date the complaint is filed, irrespective of when
the motion [under MCL 600.2912d(2)] is granted.” Id.


                                                  -5-
MCL 600.2912b(5). Plaintiffs assert that defendants did not comply with MCL 600.2912b(5)
because, months after the affidavit of merit was signed and weeks after plaintiffs filed their initial
complaint, plaintiffs realized that the “pre-operative films” that they requested on March 8, 2019,
were of breast imaging and not of Candi’s hand. However, plaintiffs do not claim that, had they
received the imaging of Candi’s hand, their expert’s opinion would have changed. Rather, they
merely assert that receipt of the wrong films was sufficient to allow the 91-day extension under
MCL 600.2912d(3). Yet, the evidence on the record suggests that defendants “allow[ed] the
claimant access to all medical records related to the claim.” See MCL 600.2912b(5). There was
e-mail correspondence between plaintiffs’ and defendants’ counsel that reflect defendants’
attempts to provide plaintiffs with the relevant records. There is simply no evidence in this record
to suggest that defendants “fail[ed] to allow access to medical records.” See MCL 600.2912d(3).
Accordingly, we reject plaintiffs’ claim.

        Plaintiffs also argue that there are equitable exceptions to the rule of law expressed in
Scarsella. They cite Bryant v Oakpointe Villa Nursing Centre, Inc., 471 Mich 411; 684 NW2d
864 (2004), and VandenBerg v VandenBerg (VandenBerg I), 231 Mich App 497; 586 NW2d 570
(1998).

        Bryant, 471 Mich at 414, involved our Supreme Court’s analysis of whether certain claims
sounded in medical malpractice or ordinary negligence. The plaintiff brought claims alleging
ordinary negligence. Id. at 417. The defendant moved for summary disposition on the basis the
plaintiff’s claims sounded in medical malpractice as opposed to ordinary negligence. Id. at 418.
Thereafter, the plaintiff filed a second amended complaint alleging medical malpractice. Id. The
defendant again moved for summary disposition, this time on the basis the two-year medical
malpractice period of limitations had expired. Id. Ultimately, our Supreme Court concluded that,
ordinarily, the applicable statute of limitations would bar the plaintiff’s medical malpractice
complaint. Id. at 432. However, the Michigan Supreme Court stated the equities of the case
compelled a different result because the “distinction between actions sounding in medical
malpractice and those sounding in ordinary negligence is one that has troubled the bench and bar
in Michigan.” Id. Our Supreme Court reasoned:

       Plaintiff's failure to comply with the applicable statute of limitations is the product
       of an understandable confusion about the legal nature of her claim, rather than a
       negligent failure to preserve her rights. Accordingly, for this case and others now
       pending—that involve similar procedural circumstances, we conclude that
       plaintiff's medical malpractice claims may proceed to trial along with plaintiff's
       ordinary negligence claim. [Id.]

        In this case, no such confusion existed nor was there a similar procedural circumstance.
Scarsella made it clear that a plaintiff bringing a medical malpractice claim must file a complaint
accompanied by an affidavit of merit. If the complaint is filed without the affidavit of merit, the
complaint is considered a nullity for purposes of tolling the applicable statute of limitations.
Moreover, an amended complaint does not relate back to an original complaint because the original
complaint was ineffective. Further, Scarsella provides that MCL 600.2912d(2) is the remedy for
a plaintiff who cannot file an affidavit of merit with the original complaint. In this case, plaintiffs
failed to attach an affidavit of merit with their April 11, 2019 complaint and failed to file a timely
motion seeking a 28-day extension under MCL 600.2912d(2). Accordingly, the equities of this


                                                 -6-
case do not warrant equitable relief, especially considering that plaintiffs had the affidavit of merit
in their possession at the time of filing the complaint, as well as at the time of filing their amended
complaint. Plaintiffs provide no reasonable excuse for why the affidavit of merit was not filed
other than that such failure was due to “clerical error.”

       VandenBerg I, 231 Mich App at 498, involved a plaintiff who failed to file an affidavit of
merit with her complaint. This Court reversed the trial court’s grant of summary disposition in
favor of the defendants, concluding dismissal was inappropriate because, although the affidavit of
merit was not filed with the complaint, the defendants received the affidavit of merit at the time
they were served with the complaint. Id. at 502. Accordingly, the “purpose of the statute was
served in this case when defendants received service of the affidavit of merit along with the
complaint,” with such purpose “to deter frivolous medical malpractice claims.” Id. at 502-503.
VandenBerg I preceded the Michigan Supreme Court’s decision in Scarsella, and unlike
VandenBerg I, defendants in this case did not receive the affidavit of merit with the original
complaint. Therefore, plaintiffs’ reliance on VandenBerg I is misplaced.3

        Plaintiffs further rely on MCL 600.2301 in support of their contention that the trial court
did not err by denying defendants’ motion for summary disposition. Specifically, plaintiffs suggest
that the second sentence of the statute charges Michigan courts “with the responsibility of
disregarding any error or defect in the proceedings that does not affect the substantial rights of the
parties.” MCL 600.2301 provides:

               The court in which any action or proceeding is pending, has power to amend
       any process, pleading or proceeding in such action or proceeding, either in form or
       substance, for the furtherance of justice, on such terms as are just, at any time before
       judgment rendered therein. The court at every stage of the action or proceeding
       shall disregard any error or defect in the proceedings which do not affect the
       substantial rights of the parties.

Plaintiffs contend their inadvertent failure to attach the affidavit of merit “was quickly corrected”
and “defendants suffered no prejudice in the minimal delay before receiving” the affidavit of merit.
This argument however does not properly consider the 28-day extension provided in MCL
600.2912d(2). That legislatively created 28-day extension already provides a medical malpractice
plaintiff a remedy for not being able to file the affidavit of merit with the complaint. If plaintiffs’
failure was “quickly corrected,” the affidavit of merit would have been filed within that 28-day


3
  After this Court’s reversal and remand in VandenBerg I, the trial court granted summary
disposition again in favor of defendant on the basis that the plaintiff’s medical malpractice claim
expired. VandenBerg v VandenBerg (VandenBerg II), 253 Mich App 658, 659; 660 NW2d 341
(2002). This Court noted Scarsella and concluded that the plaintiff “filed the affidavit of merit
beyond the period set by the applicable statute of limitations, but failed to move for an extension.
Accordingly, plaintiff's suit was not timely commenced and the trial court properly granted
summary disposition in favor of defendants.” Id. at 662. Similar to VandenBerg II, plaintiffs filed
their affidavit of merit beyond the applicable statutory period of limitations and did not request an
extension within the 28-day period set forth in MCL 600.2912d(2).



                                                 -7-
period. Plaintiffs reliance on the second sentence of MCL 600.2301 ignores the remedy that was
already provided via MCL 600.2912d(2). Moreover, MCL 600.2301 “only applies to pending
actions or proceedings,” and because the original complaint did not commence plaintiffs’ action
or toll the running of the limitations period, Scarsella, 232 Mich App at 64, MCL 600.2301 does
not save their claims, see Tyra v Organ Procurement Agency of Mich, 498 Mich 68, 91-92; 869
NW2d 213 (2015).

       Further, ignoring the defects would affect defendants’ substantial rights. Applying MCL
600.2301 would deprive defendants of their statutory right to a timely filed complaint accompanied
by an affidavit of merit, and they “would also be denied [their] right to a statute-of-limitations
defense.” Id. at 92 (quotation marks and citation omitted; alteration in original).4

       Turning now to whether dismissal of plaintiffs’ claims with prejudice is appropriate, we
conclude that dismissal with prejudice is only appropriate with respect to plaintiffs’ injuries arising
from the May 1, 2017 surgery.

        The statute of limitations is not tolled when a complaint is filed without the accompanied
affidavit of merit. Scarsella, 232 Mich App at 64. This is because a medical malpractice action
is not commenced when the complaint is filed without an affidavit of merit. Id. After Scarsella,
our Supreme Court later held that “a plaintiff’s failure to file a timely [affidavit of merit] or to file
a timely [affidavit of merit] that satisfies the requirements of MCL 600.2912d(1) generally results
in the dismissal of the case.” Ligons v Crittenton Hosp, 490 Mich 61, 75; 803 NW2d 271 (2011).
The Ligons Court further held that “dismissal must be without prejudice unless other grounds for
the dismissal exist, such as the expiration of the limitations period.” Id. (emphasis added).

        In this case, Candi’s first surgery was on May 1, 2017. Therefore, she had until May 1,
2019, to properly file her cause of action. See MCL 600.5805(8). Plaintiffs’ April 11, 2019
complaint was insufficient to commence the cause of action, which was also insufficient to toll the
statutory period of limitations, for the reasons discussed earlier. Further, because the April 11,
2019 complaint was insufficient, there was nothing for the May 13, 2019 amended complaint to
relate back to. See MCR 2.118(D); Scarsella, 461 Mich at 550. Consequently, plaintiffs’ claims
arising from the May 1, 2017 surgery are barred by the two-year period of limitations enumerated
under MCL 600.5805(8). Therefore, dismissal with prejudice with regard to the May 1, 2017
surgery is appropriate. See Ligons, 490 Mich at 75.

        However, with respect to the surgery performed on July 23, 2017, we conclude the statutory
period of limitations was tolled by the filing of the amended complaint with the accompanying
affidavit of merit. We reach this result because we conclude it is appropriate to treat the amended
complaint as an originally filed complaint. The amended complaint standing alone met the
requirements of MCL 600.2912d(1). This allows plaintiffs’ claims concerning the July 23, 2017
surgery to move forward because the amended complaint and affidavit of merit were filed before


4
 We need not address plaintiffs’ argument with regard to their belief that Scarsella was wrongly
decided as they present this challenge to preserve it for review by our Supreme Court. Plaintiffs
acknowledge that we are bound by Scarsella. Maier v Maier, 311 Mich App 218, 222-223; 874
NW2d 725 (2015); State Treasurer v Sprague, 284 Mich App 235, 242; 772 NW2d 452 (2009).


                                                  -8-
expiration of the two-year period of limitations, which expired on July 23, 2019. The purpose of
MCL 600.2912d is “to deter frivolous medical malpractice claims.” VandenBerg I, 231 Mich App
at 502-503. Such purpose is served by concluding that defendants received a timely complaint
and affidavit of merit with respect to the July 23, 2017 surgery. Id.

        As related to the July 23, 2017 surgery, the amended complaint was timely filed, i.e., was
filed before July 23, 2019. The amended complaint was also filed with the required affidavit of
merit pursuant to MCL 600.2912d(1).

       Affirmed in part, reversed in part.

                                                            /s/ Thomas C. Cameron
                                                            /s/ Stephen L. Borrello
                                                            /s/ James Robert Redford




                                               -9-